DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-4 are  rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the language or limitation “in a thickness direction” (claim 2, lines 2 and 3) is indefinite definite and does not particularly point out and distinctly claim because the “thickness direction” is unclear which direction is the thickness direction or the thickness of which element (the thickness of the second blade or the thickness of the medium?). It is not possible to determine with any degree of certainty exactly what applicant intends by the language or limitation.  


Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	Claims 1, 6, 7 and 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kobayashi et al. (US 7,819,599).
With respect to claims 1 and 8, Kobayashi et al. (Fig.1, 4 and 5) teaches a printing apparatus 1 having a transport unit 24, 26 configured to transport a medium, a printing unit 31 configured to perform printing on the medium (col.5, third paragraph) and a cutter apparatus 8 for cutting a medium 3A by a movable blade i.e., a first blade 42 and a fixed blade i.e., a second blade 41 provided downstream of the printing unit in a transport direction of the medium and configured to cut the medium (Fig.5), the first blade moving between a standby position (Fig.13) and a cutting position (Fig.14), the cutter apparatus having a guide portion 42B or 42C (Fig.9) configured to protrude further toward the first blade than a cutting edge of the second blade as shown in Figs. 2 and 3A, when the first blade is in the standby position, a first urging member 66 (Fig.8) configured to urge the guide portion toward the second blade (the paragraph bridging cols.7 and 8), when the first blade moves from the standby position to the cutting position, the guide portion is pressed by the first blade to move in a state of contacting with the second blade (Figs.13-16 and col.7, lines 36-44). 
With respect to claim 6, Kobayashi et al. teaches the first blade 42 is provided to a first structure 51, the second blade is provided to a second structure 52 separate from the first 
With respect to claim 7, Kobayashi et al. teaches a portion (the left or right sides of the first blade) other than a cutting edge of the first blade 42 (Fig.13) which is inherently abuts against the guide portion 42C while the first blade moves from the standby position to the cutting positions so as to fix the first in place.  

	Allowable Subject Matter

As presently advised it appears that claims 2-5 avoid the prior art but are objected to as depending from the rejected claims.  These claims would be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims and overcome the rejection as indicated above.
The following is an Examiner's statement of reasons for indicating allowable subject matter:
Claim 2 recites that the second blade includes a curvature in a thickness direction and that the first blade moves to the cutting position and intersects with the second blade, the second blade flexes, thereby causing the curvature of the second blade to change conforming to the first blade.
Claim 5 recites that the first urging member is a leaf spring.
  
Conclusion
         	
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato et al., Nonaka and Otsuki disclose art in a cutting apparatus having a first blade .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853